Case 1:19-cv-04907-JPH-MJD Document 14 Filed 11/10/20 Page 1 of 2 PageID #: 68




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

STEVEN BROWN,                                       )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 1:19-cv-04907-JPH-MJD
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                             Respondent.            )

                              Order Directing Further Proceedings

       The Court previously appointed counsel to represent the petitioner because he brought a

claim based on Rehaif v. United States, 139 S. Ct. 2194 (2019). Dkt. 6. Counsel was directed to

review the petitioner's motion and file an amended § 2255 motion, file a stipulation, or withdraw.

Id. Counsel withdrew, dkt. 10, but additional counsel was appointed. Accordingly, counsel shall

through December 7, 2020, to take one of the steps outlined above.

SO ORDERED.

Date: 11/10/2020




                                                1
Case 1:19-cv-04907-JPH-MJD Document 14 Filed 11/10/20 Page 2 of 2 PageID #: 69




Distribution:

William Lance McCoskey
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
william.mccoskey@usdoj.gov

Terry Wayne Tolliver
BRATTAIN MINNIX GARCIA
Terry@BMGIndy.com




                                      2
